DETAILED ACTION
This office action is in response to this instant application filed on 07/15/2020.
Claims 1-15 are pending of which claims 1 and 15 are independent claims.
IDS, filed on 10/26/2020, is considered.
The present application is being examined under AIA  first to invent provisions.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8, and 15 are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by US. Pub. 20200077338 to Sui (hereinafter “Sui”).


Regarding claim 1: Sui discloses a  method of receiving a downlink signal by a user equipment (UE) in a wireless communication system, the method comprising: receiving configuration information related to enabling or disabling of a wake up signal (WUS) (Sui, see paragraph[0099], a “wake-up” signal is a signal that is used to indicate that there will be control information, e.g. one or more DCIs, sent in the coming control channel search space such as a NPDCCH/MPDCCH search space, a UE upon receiving such a signal, the UE may attempt to decode the control information carried in/on a control channel, if the “wake-up” signal is not present, the UE can go back to sleep and/or stop monitoring, and the “wake-up” signal may be sent in subframe(s) before the start of control channel search space, such as, NPDCCH/MPDCCH search space or at the beginning of the control channel search space; the “wake-up” signal does not necessarily occupy one or several entire subframe); and when the WUS is enabled based on the configuration information, monitoring the WUS and a channel corresponding to the WUS, wherein the configuration information related to the enabling or disabling of the WUS is configured UE-specifically (Sui, see paragraph [0120], enabling or disabling notification may be used to enable od disable “wake-up” signal, and  enabling is performed using a) a flag in the Master information Block (MIB), b) an indication in SIB1 or any other SIB, c) a direct indication in DCI d) RRC configuration and re-configuration). 
 
Regarding claim 2: Sui discloses the method of claim 1, wherein the configuration information is received through a UE-specific radio resource control (RRC) layer signal(Sui, see paragraph [0120],a UE receives  enabling or disabling notification or configuration of a “wake-up” signal using an RRC configuration and re-configuration).  

Regarding claim 3: Sui discloses the method of claim 1, wherein the configuration information is received through cell-common system information, and wherein the cell-common system information represents system information commonly applied to all resource parts of a cell, and the resource part represents a unit of a region used for data transmission and reception of the UE among resources of the cell(Sui, see paragraph [0099], a “wake-up” signal is a signal that is used to indicate that there will be control information, e.g. one or more DCIs, sent in the coming control channel search space such as a NPDCCH/MPDCCH search space, a UE upon receiving such a signal, the UE may attempt to decode the control information carried in/on a control channel, if the “wake-up” signal is not present, the UE can go back to sleep and/or stop monitoring, and the “wake-up” signal may be sent in subframe(s) before the start of control channel search space, such as, NPDCCH/MPDCCH search space or at the beginning of the control channel search space; the “wake-up” signal does not necessarily occupy one or several entire subframe).  

Regarding claim 4: Sui discloses the method of claim 3, wherein even if the WUS is enabled cell-commonly, when the WUS is disabled UE-specifically for the UE based on the configuration information, monitoring the WUS and the channel corresponding to the WUS is skipped (Sui, see paragraph [0126], upon detecting the wake-up signal, the UE also receives information relating to a length of the control channel transmission comprising the control information, and if no control information is detected, the UE understand there is a missing DCI, or false alarm of the wake-up signal; if no signal detected, UE can stop monitoring, and  there might be a risk of missing NPDCCH/MPDCCH if the wake-up signal is not detected by the UE).  

Regarding claim 5: Sui discloses the method of claim 3, wherein even if the WUS is disabled cell-commonly, when the WUS is enabled UE-specifically for the UE based on Sui, see paragraph [0126], a UE monitors WUS and the related control information and  upon detecting the wake-up signal, the UE also receives information relating to a length of the control channel transmission comprising the control information, and if no control information is detected, the UE understand there is a missing DCI, or false alarm of the wake-up signal).  

Regarding claim 6: Sui discloses the method of claim 1, wherein the configuration information is received through resource part specific system information, and wherein the resource part specific system information represents system information applied per resource part of a cell, and the resource part represents a unit of a region used for data transmission and reception of the UE among resources of the cell (Sui, see paragraph [0120], configuration information that includes sending enabling or disabling notification that may be used to enable or disable “wake-up” signal is performed using a) a flag in the Master information Block (MIB), b) an indication in SIB1 or any other SIB, c) a direct indication in DCI d) RRC configuration and re-configuration).  

Regarding claim 7: Sui discloses the method of claim 6, wherein even if the WUS is enabled resource part- specifically, when the WUS is disabled UE-specifically for the UE based on the configuration information, monitoring the WUS and the channel corresponding to the WUS is skipped(Sui, see paragraph [0126], upon detecting the wake-up signal, the UE also receives information relating to a length of the control channel transmission comprising the control information, and if no control information is detected, the UE understand there is a missing DCI, or false alarm of the wake-up signal; if no signal detected, UE can stop monitoring or skip monitoring, and  there might be a risk of missing NPDCCH/MPDCCH if the wake-up signal is not detected by the UE).    

Regarding claim 8: Sui discloses the method of claim 6, wherein even if the WUS is disabled resource part- specifically, when the WUS is enabled UE-specifically for the UE based on the configuration information, monitoring the WUS and the channel corresponding to the WUS is performed(Sui, see paragraph [0126], a UE monitors WUS and the related control information and  upon detecting the wake-up signal, the UE also receives information relating to a length of the control channel transmission comprising the control information, and if no control information is detected, the UE understand there is a missing DCI, or false alarm of the wake-up signal). 

Regarding claim 15: Sui discloses  a  user equipment (UE) for receiving a downlink signal in a wireless communication system, the UE comprising: a radio frequency (RF) transceiver; and a processor operatively connected to the RF transceiver, wherein the processor is configured to control the RF transceiver to receive configuration information related to enabling or disabling of a wake up signal (WUS) (Sui, see paragraph[0099], a “wake-up” signal is a signal that is used to indicate that there will be control information to follow, e.g. one or more DCIs, sent in the coming control channel search space such as a NPDCCH/MPDCCH search space, a UE upon receiving such a signal, the UE may attempt to decode the control information carried in/on a control channel, if the “wake-up” signal is not present, the UE can go back to sleep and/or stop monitoring, and the “wake-up” signal may be sent in subframe(s) before the start of control channel search space, such as, NPDCCH/MPDCCH search space or at the beginning of the control channel search space; the “wake-up” signal does not necessarily occupy one or several entire subframe), and to, when the WUS is enabled based on the configuration information, monitor the WUS and a channel corresponding to the WUS, and wherein the configuration information related to the enabling or disabling of the WUS is configured UE-specifically(Sui, see paragraph [0120], enabling or disabling notification may be used to enable od disable “wake-up” signal, and  enabling is performed using a) a flag in the Master information Block (MIB), b) an indication in SIB1 or any other SIB, c) a direct indication in DCI d) RRC configuration and re-configuration). 
 




Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US. Pub. 20200077338 to Sui (hereinafter “Sui”) in view of US. Pub. 20200229095 to Shrestha (hereinafter “Shrestha”).
Regarding claim 9: Sui discloses receiving configuration information related to enabling or disabling of a wake up signal (WUS). However, Sui does not explicitly teach the method of claim 1, wherein when a coverage level of the UE is greater than a specific threshold value based on the configuration information, the WUS is determined as disabled. However, Shrestha in the same or similar field of endeavor teaches the method of claim 1, wherein when a coverage level of the UE is greater than a specific threshold value based on the configuration information, the WUS is determined as disabled (Shrestha, see paragraph [0022],  an MME determining based on optimal coverage level of a UE for a WUS message to send (Note: this optimal coverage level determines  number of repetition of WUS message, and whether to enable or disable WUS for a UE ),  the number of repetitions for transmitting the WUS to UEs, enabling and disabling WUS services,  and an MME may estimate the coverage information of a UE based on the existing information regarding coverage levels, UE's mobility status, etc., and the core network may then send this information to the RAN node during the paging process to enable RAN nodes to decide the most optimal coverage level for the message and proceed to transmit the WUS accordingly, a RAN node may determine to send the WUS to UEs based on, for example, the coverage level information of not only the UEs to be paged but also the overall number of UEs listening to the WUS in the cell, and the importance of the UEs listening to the WUS to be able to decode the WUS even if they are not the intended recipient of the WUS).  It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Shrestha into Sui’s system/method because it would allow determining a proper number of wake up signaling (WUS) repetitions to be used to for a given user equipment (UE) based on a coverage enhancement (CE) level.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve wake-up signaling (WUS) that is efficient and effective (Shrestha; [0019]).
















Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over US. Pub. 20200077338 to Sui (hereinafter “Sui”) in view of US. Pub. 20200178172 to Thangarasa (hereinafter “Thangarasa”).

Regarding claim 10: Sui discloses receiving configuration information related to enabling or disabling of a wake up signal (WUS). However, Sui does not explicitly teach the method of claim 1, wherein when a coverage level of the UE is smaller than a specific threshold value based on the configuration information, the WUS is determined as disabled. However, Thangarasa in the same or similar field of endeavor teaches the method of claim 1, wherein when a coverage level of the UE is smaller than a specific Thangarasa, see paragraph [0078], a network node may be configured to determine whether the UE is to apply the WUS by one of the followings: determining that the UE is to apply the WUS when a DRX cycle length determined from the DRX cycle configuration exceeds a first threshold; determining that the UE is to apply the WUS when an activity level associated with the type of service or application for which the UE is being used is below a second threshold; determining that the UE is to apply the WUS when the UE coverage level indicates that the UE operates in an enhanced coverage mode, and other than the above conditions, the WUS is disable for the UE). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Thangarasa into Sui’s system/method because it would allow adaptation the power saving signal(s) based on the UE's activity.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to increase efficiency by enabling reduced signaling overhead by configuring the UE to use power saving signals that suits the UE's activity level (Thangarasa; [0023]).

Regarding claim 11: Sui discloses receiving configuration information related to enabling or disabling of a wake up signal (WUS). However, Sui does not explicitly teach the method of claim 1, wherein when a coverage level of the UE is greater than a specific threshold value based on the configuration information, the WUS is determined Thangarasa, see paragraph [0078], a network node may be configured to determine whether the UE is to apply the WUS by one of the followings: determining that the UE is to apply the WUS when a DRX cycle length determined from the DRX cycle configuration exceeds a first threshold; determining that the UE is to apply the WUS when an activity level associated with the type of service or application for which the UE is being used is below a second threshold; determining that the UE is to apply the WUS when the UE coverage level indicates that the UE operates in an enhanced coverage mode).  It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Thangarasa into Sui’s system/method because it would allow adaptation the power saving signal(s) based on the UE's activity.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to increase efficiency by enabling reduced signaling overhead by configuring the UE to use power saving signals that suits the UE's activity level (Thangarasa; [0023]).

Regarding claim 12: Sui discloses receiving configuration information related to enabling or disabling of a wake up signal (WUS). However, Sui does not explicitly teach the method of claim 1, wherein when a coverage level of the UE is smaller than a Thangarasa, see paragraph [0078], a network node may be configured to determine whether the UE is to apply the WUS by one of the followings: determining that the UE is to apply the WUS when a DRX cycle length determined from the DRX cycle configuration exceeds a first threshold; determining that the UE is to apply the WUS when an activity level associated with the type of service or application for which the UE is being used is below a second threshold; determining that the UE is to apply the WUS when the UE coverage level indicates that the UE operates in an enhanced coverage mode). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Thangarasa into Sui’s system/method because it would allow adaptation the power saving signal(s) based on the UE's activity.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to increase efficiency by enabling reduced signaling overhead by configuring the UE to use power saving signals that suits the UE's activity level (Thangarasa; [0023]).

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over US. Pub. 20200077338 to Sui (hereinafter “Sui”) in view of US. Pub. 20200178172 to Thangarasa (hereinafter “Thangarasa”) and the combination of Sui and Thangarasa is further combined with US. Pub. 20200229095 to Shrestha (hereinafter “Shrestha”).

Regarding claim 13: Sui discloses receiving configuration information related to enabling or disabling of a wake up signal (WUS). However, Sui does not explicitly teach the method of claim 12, wherein the coverage level corresponds to a maximum repetition number of the channel corresponding to the WUS or a repetition number of a channel corresponding to the WUS lastly received by the UE. However, Shrestha in the same or similar field of endeavor teaches the method of claim 12, wherein the coverage level corresponds to a maximum repetition number of the channel corresponding to the WUS or a repetition number of a channel corresponding to the WUS lastly received by the UE(Shrestha, see paragraph[0020], to be able to operate at such extended range, the RAN node must repeat the message several times for UEs to be able to receive the data at the expected Block Error Rate (BLER), i.e., a RAN node has the ability to be aware of the UE's coverage level, for example,  during RRC connected state, but not during the RRC_idle state and determines an appropriate number of repetitions for transmitting a WUS based on, for example, the coverage level of the UE, and transmit WUSs to the UE accordingly). In view of the above, having the method of Sui and then given the well-established teaching of Thangarasa, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Thangarasa as modified by Shrestha within the system of Sui because it would allow determining a proper number of wake up signaling (WUS) repetitions to be used to for a given user equipment (UE) based on a coverage enhancement (CE) level. Furthermore, both 0019.

Regarding claim 14: Sui discloses receiving configuration information related to enabling or disabling of a wake up signal (WUS). However, Sui does not explicitly teach the method of claim 1 3, wherein the specific threshold value is indicated through a higher layer signal. However, Shrestha in the same or similar field of endeavor teaches the method of claim 1 3, wherein the specific threshold value is indicated through a higher layer signal (Shrestha, see paragraph [0020], during RRC connected state an appropriate threshold number of repetitions for transmitting a WUS based on, for example, the coverage level of the UE is determined, and based on the determination WUS is transmitted to the UE accordingly). In view of the above, having the method of Sui and then given the well-established teaching of Thangarasa, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Thangarasa as modified by Shrestha within the system of Sui because it would allow determining a proper number of wake up signaling (WUS) repetitions to be used to for a given user equipment (UE) based on a coverage enhancement (CE) level. Furthermore, both references deal with same field of endeavor, thus modification of Sui  by Thangarasa as modified by Shrestha  would have been to achieve wake-up signaling (WUS) that is efficient and effective as disclosed in Shrestha para 0019.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBEBE A ASEFA whose telephone number is (571)270-3013.  The examiner can normally be reached on Monday-Friday 8:00 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh whose telephone number is (571)272-3795 can be reached on Monday-Friday 8:00 AM to 5 PM.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/DEBEBE A ASEFA/Examiner, Art Unit 2476                                                                                                                                                                                                        

/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477